COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
  PASO, TEXAS
 
GILBERT PLASENCIA,                                      )
                                                                              )               No.  08-03-00518-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
143rd District Court
THE STATE OF TEXAS,                                     )
                                                                              )             
of Reeves County, Texas
Appellee.                           )
                                                                              )             
(TC# 03-01-06714-CRR)
                                                                              )
 
 
MEMORANDUM  OPINION
 
This appeals arises from a deferred adjudication of guilt.  On April 4, 2003, Appellant Gilbert Plasencia, based on an agreed plea, was found guilty of the
offense of aggravated assault.  The trial
court admonished Appellant as to the consequences of a plea of guilty, accepted
Appellant=s guilty
plea, and found the evidence sufficient for a finding of guilt.  The trial court deferred a finding of guilt
and placed Appellant on community supervision for a term of 4 years and
assessed a fine of $1,500.  Appellant was
served with the conditions of his probation.




On November 21,
2003, the State filed an amended motion to proceed with an adjudication of
guilt, alleging Appellant had violated the conditions of his community
supervision.  At the hearing on December
5, 2003, Appellant entered a plea of not true to the State=s allegations in paragraph one and
paragraph two as they pertained to the firearm and true to the remaining
allegations in the State=s
motion.  The trial court found all the
allegations to be true, granted the State=s
motion, and found Appellant guilty as indicted and sentenced Appellant to 18
years=
confinement and assessed a $10,000 fine. 
The trial court=s
sentence and judgment were entered on December 12, 2003, and Appellant timely
filed his notice of appeal.
Appellant=s court-appointed counsel has filed a
brief in which he has concluded that the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
We have carefully
reviewed the record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  The
judgment is affirmed.
 
May
27, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)